BOOTH, District Judge.
This is a companion ease to No. 6444, Hirning v. Live Stock National Bank, 1 Fed. (2d) 307, and judgment went for defendant as in that case. The facts in the two cases are quite similar, except that in the instant case the notes involved were alleged by defendant to bo forgeries. We do not understand that the parties claim this to be a vital difference. The condition of the records in the two cases is substantially the same. The questions raised as to the admission or exclusion of testimony are, so far as they are of material importance, the same in both cases.
Tho conclusions reached by this court in case No. 6444 are, in our opinion, controlling in tho disposition of the instant case. The judgment is affirmed.